Acknowledgments
1. 	Applicant’s amendment, filed on 4/26/2022 is acknowledged.  Accordingly claims 1-4, 6-13 and 29-31 remain pending.
2.	Claims 5 and 14-28 have been cancelled by the Applicant 
3.	This paper is assigned paper No. 20220721, by the Examiner.
Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement Filed 
5.   The information disclosure statements (IDS) submitted on 6/30/2022 was filed after the mailing date of the Notice of Allowance on 4/22/2022.  The submission is in compliance with the provision of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.  
Allowance
6.     	Claims 1-4, 6-13 and 29-31 are allowed.

Examiner’s Statement of Reasons for Allowance
7.   	The Information Disclosure Statements submitted on 6/30/2022 have been considered by the Examiner and no new issues are raised.  Therefore, it is believed that claims 1-4, 6-13 and 29-31 are still in condition for allowance.  Additionally, prior Examiner's Statement of Reasons for Allowance mailed on 4/22/2022 is reproduced below for Applicant's convenience.
The closest prior art of record (US Patent 6,549,194 to McIntyre) which discloses
a method for operating a combination touch pad and display screen device as a PINpad for entering a plurality of numerical keypad layouts for the display screen are defined. Each keypad layout has a unique arrangement of decimal number locations differing from one layout to all others. For each PIN entry event a random one of the numerical keypad layouts is selected and displayed on the display screen.  Another prior art of record (US patent No. 2008/0024088 to Henry) which discloses the present invention provides for a method and system for simultaneously charging the battery of a portable POS terminal and its peripherals, either through the use of electrical connections on a charging dock or via a USB connection. The POS terminal also accommodates contactless instrument readers and optionally includes features for electronic signature capture, user display interaction, multi-tasking capabilities, check reading and age and identity verification.
  	The closest prior art and the cited prior art, however, does not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claim(s) 1 and 29, specifically the combination of steps of: based on a determination that the user touched an image of a key associated with said at least on indicia in the first keypad at a location on the touch screen, activating a key of the second keypad corresponding to the location on the touch screen and storing data representing the indicia of the activated key of the second keypad in order to encode the user input, as recited in claims 1 and 29.  Moreover, the missing claimed elements from McIntyre/Henry are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the McIntyre/Henry disclosures because it is not common to: based on a determination that the user touched an image of a key associated with said at least on indicia in the first keypad at a location on the touch screen, activating a key of the second keypad corresponding to the location on the touch screen and storing data representing the indicia of the activated key of the second keypad in order to encode the user input.
Hence, the claims are allowable over the cited prior art.  Dependent claim(s) 2-4, 6-13 and 30-31 are also allowable for the same reason(s) described above.

8.	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “comments on Statement of Reason for Allowance.”
Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        Thursday, July 21, 2022